Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to a communication filed on 2/23/2022).
2.    Claims 1-24 are pending.
Information Disclosure Statement (IDS)
3.	Applicant filed an IDS on 02/23/2022; it is considered.
Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder (e.g., a processor, or a memory) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
- “by one or more sensors” (this term is broadly interpreted as a sensor in pending independent claims 1, 9, and 17).
- “a performance limit detection window” (this term is broadly interpreted as numerical range in pending independent claims 1, 9, and 17).
- “an operating time“  (this term is broadly interpreted as numerical range of time in pending independent claims 1, 9, and 17).
- “adjusting a zone associated risk” (this term is broadly interpreted as changing risks at different locations in pending independent claims 1, 9, and 17).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Independent claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub. 20210316755 A1) in view of Al-Wahabi (US Pat. 9348710 B2).
A. Per independent claim 1: Liu teaches a computer-implemented method of adjusting zone associated risks of a coverage zone covered by sensor(s) of an autonomous driving vehicle (ADV) (see Liu para. [0029], [0036]) operating in real-time (i.e., for real-time monitoring, see Liu, para. [0001] ), comprising:
defining a performance limit detection window associated with a first sensor based on a mean time between failure (MTBF) lower limit of the first sensor  (i.e. “FIG. 9, in one embodiment, radar MTBF 907, LIDAR MTBF 908, and camera MTBF 909” see Liu para. [0077], [0083]), and a MTBF upper limit of the first sensor (i.e., “an algorithm to determine MTBF for each of the sensors and an algorithm to determine risk distribution of sensors, etc.” see Liu para. [0025], or [0040]).
Note that a lower MTBF for a sensor represent a worst-case scenario of a component’s condition; here, for that worst-case scenario, it is assumed of a lower MTBF of a part/component – Al-Wahabi suggests that scenario, see Al-Wahabi, col.2 lines 26-29).
determining whether an operating time of the ADV operating in autonomous driving (AD) mode is within the performance limit detection window associated with the first sensor (see Liu para. [0025], or [0040]); and
          in response to determining that the operating time of the ADV operating in AD mode is within the performance limit detection window of the first sensor, adjusting a zone associated risk (see Liu, para. [0017], [0053], [0064]) of the coverage zone to a performance risk of a second sensor (i.e., “A secondary sensor includes a front-view facing LIDAR” - see Liu para. [0039], [0065], [0068]) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Liu with Al-Wahabi’s suggestion to disclose about a MTBF of a “window” to further narrowing a worst-case estimation of a part/component for more accuracies in determinations. 
B. Per independent claims 9, and 17:  Since these claims require similar limitations in parallel expressions, they are also rejected for obviousness with similar rationales and references set forth.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
8.	Independent claim 1 is  also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: at first this claim requires “by one or more sensors” of an ADV (i.e., assuming using ONLY ONE SENSOR for this claim - see claim 1 line 2), then it further requires a second sensor (see claim 1 line 12).
Claim Objections
9.	Claims 2-8, 10-16, and 18-24 are objected to as being dependent upon a rejected base claim (i.e., claims 1, 9, and 17), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Claims 1, 9, and 17 are rejected; claims 2-8, 10-16, and 18-24 are objected.  
11.	The attached prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571) 272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662